DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 26 June 2020. 
Claims 1-21 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1- 21 are drawn to a system and a method which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 8 recite storing a first corpus of free-text medical reports each of which having one or more structured labels, trained on the first corpus of curated free-text medical reports to learn to read additional free-text medical reports and produce predicted structured labels for such additional free-text medical reports; storing a second corpus of free-test medical reports that are associated with medical images and is applied to such second corpus of free-text medical reports and responsively generates structured labels for the associated medical images and a computer vision model trained on the medical images and the structured labels generated to assign a structured label to a further input medical image.
Independent claim 17 further recites storing a set of training data in the form of a multitude of training examples, each of which comprises a free-text medical report and one or more associated medical images, wherein a subset of the training examples contain ground truth structured labels assigned by a medical expert and configured to operate on each of the multitude of training examples, and wherein a feature extractor receiving as input the one or more medical images and generating a vector of extracted image features from the one or more medical images; a receiving as input a free-text medical report and the vector of extracted image features and generating of a structured label; an image classifier trained on vectors of extracted features produced by the feature extractor from one or more medical images of the multitude of training examples and corresponding structured labels wherein the image classifier is further configured to generate a structured label  for a further input medical image from a feature vector generated by the feature extractor from the further input medical image. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and a patient (specification page 9, lines 26-35). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “natural language processor”, and “machine learning system”, “computer memory”, “computer system”, “diagnosis extraction network” are recited at a high level of generality (e.g., that the calculating of vectors and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 7, Figure 8 and 
Page 12, where “One example of how the computer vision model might be used is in the context of radiology, in a hospital or clinic environment. In one configuration, the hospital or clinic will have a computer system which is configured with the necessary hardware to implement the computer vision model 700 of Figures 7 and 8 (details of which are not particularly  important). In another configuration, the hospital or clinic could also simply request predictions from a computer vision model that is hosted by a third party service provider, in the cloud.”
Page 6, where “Figure 2 is an illustration of a process for developing a natural language processor 10 (NLP) in the form of a deep convolutional neural network by training it on a corpus of curated free-text medical reports; the neutral network learns to read additional free-text medical reports and produce predicted structured labels for such additional free-text medical reports.”
Paragraph 14, where “Accordingly, in reference to Figure 9, in one aspect of this disclosure we have described a machine learning system which includes a computer memory (not shown) 15 storing a set of training data 902 in the form of a multitude of training examples, each of which comprises a free-text medical report 904 and one or more associated medical images 906. A subset of the training examples contain ground truth structured labels assigned by a medical expert The system further includes a computer system configured to operate on each of the multitude of training examples 902, The computer system (Figure 9) is 20 configured as follows: it includes a) a feature extractor 910 (which may take the form of a deep convolutional neural network) receiving as input the one or more medical images 906 and generating a vector of extracted image features 911; b) a diagnosis extraction network 900 (essentially analogous to the NLP 1-D convolutional neural network 100 of Figure 2)”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-7, 9-16 and 18-21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claim 3, 10 and 18 further recites a workstation that is generically recited in the specification lines 1-15, page 8. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (US 2018/0342060 A1).


CLAIM 1-
Yao teaches the limitations of: 
a computer memory storing a first corpus of free-text medical reports each of which having one or more structured labels (Yao teaches the use of a natural language analysis function that takes natural language text retrieved from medical scan (i.e., free-text medical reports) with annotations that describe abnormalities (i.e., structured labels) (para [0137, 0163]))
a natural language processor trained on the first corpus of curated free-text medical reports to learn to read additional free-text medical reports and produce predicted structured labels for each additional free-text medical reports (Yao teaches a natural language analysis system that is trained based on diagnosis data from medical scan reports to predict the abnormality associated with the scan (i.e., structured labels) (para [0061, 0309, 0333]))
a computer memory storing a second corpus of free-text medical reports that are associated with medical images (Yao teaches the use of a memory to store the medical scan reports that are associated with medical scans (para [0354, 0323]))
 and wherein the natural language processor is applied to such second corpus of free-text medical reports and responsively generates structured labels for the associated medical images (Yao teaches that multiple medical scan reports are used to create annotations (i.e., structured labels) (para [0308, 0323]))
and a computer vision model trained on the medical images and the structured labels generated by the natural language processor to assign a structured label to a further input medical image (The truth annotation data to the second medical scan. In various embodiments, the truth annotation data is generated by performing an automated annotating function on the second medical scan that utilizes a computer vision model, where the computer vision model is trained on a subset of the plurality of medical scans. The truth annotation data is mapped to the second medical scan (para [0308]))

CLAIM 4-
Yao teaches the limitations of claim 1. Regarding claim 4, Yao further teaches:
wherein the medical images comprise chest x-rays (Yao teaches that the medical scan is a chest x-ray (para [0325]))

CLAIM 5-
Yao teaches the limitations of claim 1. Regarding claim 5, Yao further teaches:
wherein the structured labels comprise labels for presence or absence of a medical condition (Yao teaches the use of diagnosis data to determine abnormalities in the medical scans (para [0326])and that these are displayed in labeling (Figure 80))

CLAIM 6-
Yao teaches the limitations of claim 1. Regarding claim 6, Yao further teaches:
wherein the medical condition comprises at least one of nodule or mass (Yao teaches a classification of the disease may be that of a nodule or mass (para [0058]))

CLAIM 7-
Yao teaches the limitations of claim 1. Regarding claim 7, Yao further teaches:

wherein the further input medical image is not associated with a free-text medical report (Yao teaches that medical images input may be a singular image with no text attached (para [0054]))

CLAIMS 8, 11-14-
Claims 8 and 11-14 are significantly similar to claims 1 and 4-7 and is rejected upon the same prior art as claim 1 and 4-7. 

CLAIM 15-
Yao teaches the limitations of claim 8. Regarding claim 15, Yao further teaches:
wherein the natural language processor is trained in an ensemble manner with the computer vision model  (Yao teaches that the natural language processor is trained (para [0061]) in conjunction with the trained computer vision model (para [0101]))

CLAIM 16-
Yao teaches the limitations of claim 8. Regarding claim 16, Yao further teaches:
wherein the computer vision model includes a feature extractor generating a vector of extracted image features wherein the natural language processor uses the vector of extracted image features in addition to free-text medical reports to generate structured labels (Yao teaches feature vectors that are calculated (i.e., extracted) by generations based on keywords and attributes in the annotation data (i.e., medical report text) to generate abnormality labeling (para [0190]))

CLAIM 17-
Yao teaches the limitations of:

a computer memory storing a set of training data in the form of a multitude of training examples, each of which comprises a free-text medical report (Yao teaches the use of a natural language analysis function that takes natural language text retrieved from medical scan (i.e., free-text medical reports) with annotations that describe abnormalities (i.e., structured labels) (para [0137, 0163]))
and one or more associated medical images  (Yao teaches the use of a memory to store the medical scan reports that are associated with medical scans (para [0354, 0323]))
wherein a subset of the training example contain ground truth structured labels assigned by a medical expert (The output quality assurance step 1107 can be utilized to ensure that the selected medical scan inference function 1105 generated appropriate inference data 1110 based on expert feedback. The inference data 1110 generated by performing the selected medical scan inference function 1105 can be sent to a client device 120 of a selected expert user, such as an expert user in the user database selected based on categorized performance data 534 and/or qualification data 540 that corresponds to the scan category 1120 (para [0216]))
and a computer system configured to operate on each of the multitude of training examples (Yao teaches that the system uses multiple training sets to train the functions (para [0228]))
and wherein the computer system is configured as a feature extractor receiving as input the one or more medical images and generating a vector of extracted image features from the one or more medical images (Yao teaches that based on medical scan shapes a vector is extracted indicating an abnormality (para [0190]))
a diagnosis extraction network receiving as input a free-text medical report and the vector of extracted image features and generating a structured label (Yao teaches that based on a discrepancy based on the medical code text and the image features, a confidence score of the identified abnormality is calculated (i.e., generating a structured label based on a predicted diagnosis) (para [0190]))
an image classifier trained on vectors of extracted features produced by the feature extractor from one or more medical images of the multitude of training examples and corresponding structured labels (Yao teaches that the categorized sets (i.e., image classifiers) can be trained using their corresponding scan categories (i.e., structured labels) (para [0208]))
wherein the image classifier is further configured to generate a structured label for a further input medical image from a feature vector generated by the feature extractor from the further input medical image (Yao teaches feature vectors that are calculated (i.e., extracted) by generations based on size or shape in the medical scan to generate abnormality labeling (para [0190]))


CLAIMS 19-21
Claims 19-21 are significantly similar to claims 4-6 and are rejected upon the same prior art as claims 4-6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 2018/0342060 A1) in view of “Accelerating deep neural network training with inconsistent stochastic gradient descent” (Wang). 

CLAIM 2-
Yao teaches the limitations of claim 1. Regarding claim 2, Yao further teaches: 
further comprising a module implementing an… algorithm assigning attribution to input words in the free-text medical reports to the structured label generated by the natural language processor (Yao teaches the use of a gradient weighting algorithm to input the parameter data to assign the medical scan to diagnosis data text (para [0273, 0291]))

However, Yao does not explicitly teach an Integrated Gradients algorithm, but Wang teaches: 
Integrated Gradients algorithm (stochastic gradient descent updating the convolutional neural network (pages 1-8)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yao to integrate the application of a gradient algorithm directed towards processing of a neural network of Wang with the motivation of making the processing system improved when processing text data (see: Wang, abstract).
CLAIM 3-
Yao teaches the limitations of claim 1. Regarding claim 3, Yao further teaches: 
further comprising a workstation having a display for displaying both the medical images and the attribution assigned by… algorithm (Yao teaches the use of a gradient weighting algorithm to input the parameter data to assign the medical scan to diagnosis data text (para [0273, 0291]) and that these attributions are displayed in conjunction with the medical scan (para [0293]))

However, Yao does not explicitly teach an Integrated Gradients algorithm, but Wang teaches: 
Integrated Gradients algorithm (stochastic gradient descent updating the convolutional neural network (pages 1-8)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yao to integrate the application of a gradient algorithm directed towards processing of a neural network of Wang with the motivation of making the processing system improved when processing text data (see: Wang, abstract).

CLAIMS 9-10-
Claims 9-10 are significantly similar to claims 2-3 and are rejected upon the same prior art as claims 2-3. 

CLAIM 18-
Claim 18 is significantly similar to claims 2-3 and is rejected upon the same prior art as claims 2-3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishnan (US 7,912,528 B2) is relevant in that it determines diagnosis based on medical scan images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        /ROBERT A SOREY/Primary Examiner, Art Unit 3626